UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   12June2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 12th June 2014 RE-ISSUE OF TREASURY SHARES CRH plc announces that on 11th June 2014 it transferred to participants in an employee share scheme 42,735 Ordinary Shares at prices between €16.58 and €18.8545 per Ordinary Share. Following the above transactions, CRH plc holds 4,276,469 Ordinary Shares in Treasury. The number of Ordinary Shares in issue (excluding Treasury Shares) is 739,036,767. Contact Neil Colgan Company Secretary Tel: 00 3531 6344340 CRH public limited company (Registrant) Date:12June 2014 By:/s/Maeve Carton M. Carton Finance Director
